              Case 1:20-cv-00798-VEC Document 57 Filed 09/11/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
       IN THE UNITED STATES DISTRICT COURT                      DOC #:
       FOR THE SOUTHERN DISTRICT OF NEW YORK                    DATE FILED: 09/11/2020

                                                            )
       STUART WOLLMAN, on behalf of himself and all )            No. 20-CV-00798 (VEC)
       other similarly situated stockholders of Hospitality )
       Investors Trust, Inc.,                               )
                                                            )
                             Plaintiff,                     )
                                                            )
             v.                                             )
                                                            )
       HOSPITALITY INVESTORS TRUST, INC.; AR )                    NOTICE OF WITHDRAWAL OF
       GLOBAL INVESTMENTS, LLC; AMERICAN                    )     MOTION
       REALTY CAPITAL HOSPITALITY                           )
       PROPERTIES, LLC; AMERICAN REALTY                     )
       CAPITAL HOSPITALITY ADVISORS, LLC;                   )
       NICHOLAS S. SCHORSCH; WILLIAM M.                     )
       KAHANE; EDWARD M. WEIL, JR.; PETER M. )
       BUDKO; BRIAN S. BLOCK; JONATHAN P.                   )
       MEHLMAN; STANLEY R. PERLA; ABBY M.                   )
       WENZEL; and ROBERT H. BURNS,                         )
                                                            )
                               Defendants.                  )
                                                            )


              PLEASE TAKE NOTICE that Hospitality Investors Trust, Inc., by its undersigned

       counsel, hereby withdraws its Motion for a Bond (ECF No. 50).


       Dated: September 10, 2020
              New York, NY

                                                           /s/ Peter D. Doyle
Application GRANTED. The Clerk of Court is                 Peter D. Doyle
respectfully directed to terminate the open motion         David W. Heck
at Dkt. 50.                                                Proskauer Rose LLP
                                                           Eleven Times Square
                                                           New York, NY 10036
SO ORDERED.                                                Tel: 212-969-3000
                                                           Fax: 212-969-2900

                                                           Counsel for Hospitality Investors Trust,
                             09/11/2020
                                                           Inc.
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
